Citation Nr: 1214054	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for chronic renal insufficiency and hypertension prior to June 28, 2010.

2.  Entitlement to a rating higher than 60 percent for chronic renal insufficiency and hypertension from June 28, 2010.

3.  Entitlement to service connection for a kidney stone disorder, including as secondary to the service-connected Type II Diabetes Mellitus, posttraumatic stress disorder (PTSD), and chronic renal insufficiency.

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1968 to June 1969, including confirmed service in the Republic of Vietnam, during the Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for nephrolithiasis (claimed as kidney stones) and bilateral hearing loss.  The RO also granted service connection for hypertension with an initial rating of 10 percent and chronic renal insufficiency with an initial rating 30 percent disabling, both effective from October 31, 2005.  The Veteran appealed the decision.  

In March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  

On remand, in a June 2011 rating decision, the RO granted service connection for bilateral hearing loss, and assigned an initial disability rating of 10 percent, effective from October 31, 2005.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

Also on remand, in a September 2011 rating decision, the AMC increased the rating for the Veteran's chronic renal insufficiency from 30 to 60 percent, effective June 28, 2010.  In doing so, the RO incorporated the separately service-connected hypertension and chronic renal insufficiency disabilities into a single service-connected disability (chronic renal insufficiency).  The issues have been recharacterized accordingly, as noted on the title page.  The Veteran has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  In addition, the AMC's September 2011 Supplemental Statement of the Case (SSOC) continued to deny the remaining claim for service connection for nephrolithiasis and returned the file to the Board for further appellate review.  

Further, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board and is reflected on the title page. 

As a final procedural note, a review of the Veteran's Virtual VA file reveals that, in a December 2011 rating decision, the RO found him to be competent for VA purposes.

The issues of entitlement to service connection for a kidney stone disability and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 28, 2010, service-connected chronic renal insufficiency and hypertension has manifested with a definite decrease in kidney function.  

2.  From June 28, 2010, the service-connected chronic renal insufficiency and hypertension manifests as renal dysfunction with generalized poor health characterized by lethargy and weakness.  


CONCLUSIONS OF LAW

1.  For the period prior to June 28, 2010, the criteria are met for an initial 60 percent rating, and no higher, for chronic renal insufficiency and hypertension.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7; 4.104, Diagnostic Code (DC) 7101; 4.115, 4.115a, 4.115b, DC 7541 (2011).  

2.  For the period beginning June 28, 2010, the criteria are met for an 80 percent rating, and no higher, for chronic renal insufficiency and hypertension.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7; 4.104, DC 7101; 4.115, 4.115a, 4.115b, DC 7541 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the claims for increased ratings arise from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service personnel and treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

VA medical examinations to assess and reassess the severity of his chronic renal insufficiency and hypertension were provided in February 2006, November 2007, January 2009, June 2010, and August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Altogether, the Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims for higher ratings for chronic renal insufficiency and hypertension.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board notes further that the Veteran's last examination with respect to his chronic renal insufficiency and hypertension was in August 2011.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of these disabilities since last examination and the Veteran has not argued the contrary. 

Finally, the Board remanded this claim in March 2010 for an examination to reassess the severity of the Veteran's chronic renal insufficiency and hypertension, and to obtain outstanding VA and private treatment records.  The AMC arranged VA examinations in June 2010 and August 2011 and obtained additional treatment records.  Accordingly, there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

The Board concludes that all the available records and medical opinions have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II. Analysis

The Veteran's chronic renal insufficiency disability is currently service-connected and staged at 30 percent disabling prior to June 28, 2010, and 60 percent disabling thereafter.  He asserts that the severity of his disability warrants a higher rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

The Veteran's chronic renal insufficiency is rated pursuant to 38 C.F.R. § 4.115b, DC 7541 (2011).  Under that diagnostic code, renal involvement in diabetes mellitus should be rated as renal dysfunction.   

Renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema, or hypertension at least 10 percent disabling under DC 7101, warrants a 30 percent rating.  

With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101, a 60 percent rating is warranted.  

Renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent rating.  38 C.F.R. § 4.115a.

Separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  38 C.F.R. § 4.115.

For hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

The Board notes that, effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, DC 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, the specific criteria for rating hypertension (set forth in DC 7101, as above) has remained unchanged.

As noted, the Veteran is currently in receipt of the following ratings: an initial rating of 10 percent for hypertension, under 38 C.F.R. § 4.104, DC 7101, prior to June 28, 2010 and an initial rating of 30 percent for chronic renal insufficiency, prior to June 28, 2010.  In a September 2011 rating decision, the AMC increased the rating for the Veteran's chronic renal insufficiency from 30 to 60 percent, effective June 28, 2010.  In doing so, the RO incorporated the separately service-connected hypertension and chronic renal insufficiency disabilities into a single service-connected disability (chronic renal insufficiency) per 38 C.F.R. § 4.115.  

Here, the Board finds that the evidence supports a continuous initial evaluation of 60 percent for the entire appeal period prior to June 28, 2010, under the criteria set forth in 38 C.F.R. § 4.115a.  In reaching this decision, the Board notes that there are laboratory findings that reflect a definite decrease in kidney function, which by itself is sufficient to warrant a 60 percent rating for the service-connected chronic renal insufficiency.  

As mentioned, the RO's September 2011 rating decision assigned a rating of 60 percent for chronic renal insufficiency, including hypertension, under the rating criteria for renal dysfunction of § 4.115a, from June 28, 2010, the date of a VA examination.  Importantly, the RO assigned this rating based upon the June 28, 2010 VA examination report that characterized the Veteran's chronic renal insufficiency as "chronic renal failure" and also described a "definite decrease in kidney function."  In rendering this finding, the examiner cited the May 2010 laboratory findings of a Glomerular Filtration Rate (GFR) of 44, from a private treating nephrologist, Dr. N. K.  Similarly, the more recent August 2011 VA examiner repeated the findings of a "definite decrease in kidney function," citing a laboratory finding of GFR of 46 by Dr. N. K., dated in July 2011.  In that regard, the June 2010 and August 2011 examiners remarked that the GFRs of 44 and 46 both represented "decreased" values for kidney function, whereas the range of normal values is greater than 60.

Based on a review of his private treatment records since the date that service-connection was established (i.e. October 31, 2005), the Board observes that there are several GFR laboratory findings well below that cited by the June 2010 VA examiner (i.e., GFR of 44), as support for the proposition that there is a definite decrease in kidney function.  The Board emphasizes that in October 2005, there are private GFR laboratory findings of 24 and 31.  There are other relatively low GFR readings by private treating providers including a GFR of 41 in January and June 2006, 44 in August 2006, and 39 in September 2006.  These low GFR findings indicate that the Veteran's chronic renal failure had caused a definite decrease in kidney function prior to June 28, 2010, and since the effective date of service connection.  The Board acknowledges that during the initial period of the appeal (October 2005 to June 2010), some slightly higher values of GFR findings were noted, including a GFR of 47 in December 2005, 51 in April 2006, and 59 in May 2010.  Nonetheless, all of these findings still indicate decreased values for kidney function, since as mentioned by the June 2010 examiner, the range of normal values is greater than 60.

Based on the evidence, and resolving all doubt in favor of the Veteran, there are sufficient laboratory findings of decreased kidney function to warrant an increase from 30 to 60 percent for renal dysfunction under 38 C.F.R. § 4.115a, for the entire appeal period that is prior to June 28, 2010 (i.e., since October 31, 2005, the effective date of service connection).  As indicated, separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  38 C.F.R. § 4.115.  Here, the Veteran has been in receipt of a separate 10 percent rating for hypertension.  Because both the ratings for hypertension and chronic renal insufficiency contemplate the same disease process, they cannot both operate simultaneously, as this would violate the rules against pyramiding.  38 C.F.R. § 4.14.  Thus, the 60 percent rating under DC 7541 replaces the 10 percent rating under DC 7101 for the initial period of the appeal from October 31, 2005 to June 28, 2010.  

The Board next finds that the criteria for an 80 percent disability rating for the Veteran's chronic renal insufficiency are met, but only for the period beginning June 28, 2010.  An 80 percent rating requires evidence of renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Here, the Board observes that the June 2010 VA examiner noted the Veteran was very fatigued, lethargic and weak.  Both the June 2010 and August 2011 VA examination reports specified that the Veteran's chronic kidney disease caused him to experience weakness at least 50 percent of the time and lethargy two to three times per week.  These symptoms are sufficient to warrant an 80 percent rating.  38 C.F.R. § 4.115a.  

Prior to June 28, 2010, the criteria for an 80 percent rating are not met.  There are indications of marked/severe edema of the bilateral lower extremities and microalbuminuria by VA examiners, but no laboratory findings in VA and private medical records showing BUN levels of 40 to 80 mg percent or creatinine of 4 to 8 mg percent.  Indeed, prior to June 28, 2010, the Veteran's private and VA treatment records show BUN levels that range from 15 to 35 mg percent and creatinine levels that range from 1.3 to 3 mg percent.  The February 2006 VA examiner noted a creatinine level of 1.8 mg percent; the November 2007 VA examiner found BUN of 18 mg percent and creatinine of 1.4 mg percent; and the January 2009 VA examiner found BUN of 22 mg percent and creatinine of 1.4 mg percent.  These findings are significantly less than those required for the higher 80 percent rating under § 4.115a, as none approach a BUN level of at least 40 mg percent or creatinine level of at least 4 mg percent.  Further, the evidence did not show that he experienced generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.  Quite to the contrary, the Veteran's SSA file contains records dated from 2006 where he specifically denied experiencing fatigue, weakness or anorexia upon examination for his kidney disorder.  Also, the November 2007 VA examiner noted he has been gaining weight gradually over the prior 10 years.  The January 2009 VA examiner noted he has a stable condition.  

Finally, the Board notes that the criteria for an even higher rating are not met for the period beginning June 28, 2010.  A rating of 100 percent, the maximum possible, requires renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Here, there is no evidence that the Veteran requires regular dialysis or that he is precluded from more than sedentary activity from persistent edema and albuminuria, or BUN or creatinine levels or, a markedly decreased function of kidney or other organ systems, including cardiovascular.  The June 2010 and August 2011 VA examiners note that dialysis is not required, and reported BUN of less than 80 mg percent and creatinine less than 8 mg percent.  

In short, there is no basis to assign a disability rating higher than 80 percent for the Veteran's chronic renal insufficiency with hypertension, for the period beginning June 28, 2010.  The Board finds the medical records and VA medical examination reports of record to be highly probative as to the severity of the Veteran's service-connected disability.  The Veteran's assertions that he is entitled to higher schedular ratings based on his symptoms, although credible and probative, are outweighed by the VA medical examination reports and other clinical findings.  

Accordingly, the Board finds that an initial 60 percent evaluation, and no higher, is warranted for the entire appeal period that is prior to June 28, 2010.  An 80 percent evaluation, and no higher, is warranted for the appeal period beginning June 28, 2010.  There is no basis to further stage the Veteran's chronic renal insufficiency and associated hypertension.  Fenderson, 12 Vet. App at 125-26; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the manifestations of the Veteran's service-connected chronic renal insufficiency with hypertension are specifically contemplated in the pertinent rating criteria and are therefore adequate to evaluate the Veteran's disability.  Consequently, the Board need not consider whether his chronic renal disability and associated hypertension may have precluded him from obtaining or maintaining employment, because the Veteran has not met the first and preliminary step under Thun for extraschedular consideration.  However, the Board notes that during the pendency of the appeal, in a February 2008 rating decision, the RO granted the Veteran's claim for a TDIU.  Thus, he is compensated for any unemployability related to his service-connected disabilities by the award of a TDIU.  There also is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations for these disabilities, to suggest he is not adequately compensated by the regular rating schedule.  Accordingly, referral for consideration of extraschedular rating is not warranted.

ORDER

Prior to June 28, 2010, an initial rating of 60 percent, and no higher, for chronic renal insufficiency and hypertension is granted, subject to the laws and regulations governing the payment of VA compensation.

From June 28, 2010, a rating of 80 percent, and no higher, for chronic renal insufficiency and hypertension is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran seeks service connection for a kidney stone disability, variously diagnosed as nephrolithiasis and cystine kidney stones.  Specifically, he attributes his kidney stone disability to his other service-connected disabilities, particularly diabetes, his chronic renal disability, and PTSD.  See the October 2005 claim (VA Form 21-526) and the August 2008 substantive appeal (VA Form 9).  

The Veteran has been afforded VA examinations to determine the etiology of his kidney stones.  At a February 2006 VA examination, a VA examiner attributed his kidney stones to the acidification of his urine and opined that the Veteran's kidney stones are less likely as not caused by his diabetes.  No opinion was provided regarding aggravation and the Veteran's additional service-connected disabilities were not discussed.  

At a June 2010 examination, the VA examiner opined that the Veteran's kidney stones disability is not related to military service and further is not caused or aggravated by any of his service-connected disabilities, including PTSD and diabetes mellitus.  However, the examiner only provided a rationale for the conclusion that the kidney disorder was not directly related to service.  A rationale for the conclusion regarding aggravation was not provided.  The Board finds that the VA opinions of record are inadequate in this respect.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the Veteran's contentions, and the August 2011 VA examiner's comment that the Veteran had to be taken off his diabetes medications because of the side effects on his kidney, the Veteran should be afforded another examination to assess the nature and etiology of his current kidney stone disability and particularly whether any of his service-connected disabilities aggravate this disorder.

Finally, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, on remand the RO must determine whether the Veteran is entitled to SMC benefits under 38 U.S.C.A § 1114(s).  

Here, service connection is currently in effect for chronic renal insufficiency rated at 80 percent, PTSD rated at 50 percent, diabetes mellitus rated at 20 percent, hearing loss rated at 10 percent, irritable bowel syndrome rated at 10 percent, peripheral neuropathy of the right lower extremity rated at 10 percent, peripheral neuropathy of the left lower extremity rated at 10 percent, and erectile dysfunction rated at 00 percent.  The Veteran is also in receipt of a TDIU based on the aggregate impact of these disabilities.

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  In this case, this would require considering whether the Veteran is eligible for a TDIU based solely on his service-connected chronic renal insufficiency alone, or his PTSD with depression alone.  If so, then either of those conditions could satisfy the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

Further, the Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Finally, the Board has remanded a claim for service connection for a kidney stone disability.  This pending claim is inextricably intertwined with the SMC claim.  As such, adjudication of the SMC claim must be deferred pending adjudication of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disability that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his kidney stone disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for an examination to assess the current nature and etiology of his kidney stone disability.  The claims folder must be made available to and reviewed by the examiner, and all necessary tests should be conducted.  All findings should be set forth in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current kidney stone disability is aggravated by his service-connected diabetes mellitus, PTSD, and/or his chronic renal insufficiency with hypertension.  In rendering this opinion, the examiner is asked to comment upon the significance, if any, of the August 2011 VA examiner's notation that the Veteran had to be taken off his diabetes medications because of the side effect on his kidney.

The examiner is further advised that the Veteran is competent to report his history and symptoms and his report must be considered in formulating the requested opinion.  

A fully articulated medical rationale for the opinion expressed must be set forth in the examination report.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Then readjudicate the Veteran's claim, to include the issue of entitlement to SMC based on a need for regular aid and attendance of another person, or on account of being housebound, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits.  If any benefit sought remains denied the Veteran should be issued an SSOC that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


